of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c conex-116294-10 may number info release date uil 25d the honorable chris van hollen member u s house of representative sec_51 monroe street suite rockville md attention --------------- dear congressman van hollen i am responding to your date inquiry on behalf of your constituent ------------ ---- -------- he asked if individuals must include in gross_income grants they receive from the maryland energy administration mea to subsidize the installation of geothermal heat pumps the mea offers grant payments of up to dollar_figure for residential geothermal heat pump systems that meet the safety and performance standards of a nationally recognized testing laboratory the mea website explains that it awards the geothermal heat pump grants under the geothermal heat pump grant program the maryland strategic energy investment fund annually funds the program and for fiscal_year is expected to include federal economic stimulus funds under the american recovery and reinvestment act the act gross_income is income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code the code the act does not expressly exclude geothermal heat pump grants from gross_income and the code does not contain an exclusion for geothermal heat pump grants certain state payments made primarily to low and moderate-income individuals to assist in energy expense management may qualify for exclusion_from_gross_income under general welfare principles however if the mea payments are made to residents without regard to income levels the general welfare principles would not apply to the payments and recipients must include the mea payments in gross_income conex-116294-10 although recipients of the mea payments must include the payments in gross_income they may be eligible for a personal tax_credit of percent of their qualified_expenditures for geothermal heat pump property sec_25d of the code if a product qualifies for the credit a manufacturer has the option of providing a statement certifying that its product meets the requirement of the law see notice_2009_41 2009_19_irb_933 qualified_expenditures include in addition to the qualifying equipment costs the expenditures_for labor costs for onsite preparation assembly or original installation of the qualifying property and for piping or wiring to interconnect the qualifying property to the residence some sources refer to the geothermal heat pump grant program as a state rebate program despite that reference mea grants are not rebates for federal_income_tax purposes rebates generally represent a purchase-price adjustment cost reduction to acquired property therefore an individual who receives a rebate does not include it in gross_income but reduces the cost_basis of acquired property because mea grants for geothermal heat pumps are not rebates taxpayers are not required to reduce the cost- basis of the geothermal heat pumps i hope this information is helpful if you have any questions please call me or ----------- --- -------- at -------------------- sincerely george j blaine associate chief_counsel income_tax and accounting --------------------
